Per curiam.
The State Bar of Georgia brought disciplinary proceedings against Clifford J. Bond III, charging him with violations of Standard 21 (failure to withdraw from employment when discharged by his client) and Standard 44 (wilful abandonment or disregard of a legal matter). See State Bar Rule 4-102. These violations occurred when the respondent wilfully failed and neglected to provide a client with an engineering report and an application to the Federal Communications Commission for improvement of the client’s radio station, which the respondent had contracted to do; failed to return to his client the unearned fee paid in advance for his proposed legal services; and failed to withdraw from representation of his client when discharged by his client.
*771Decided February 7, 1985.
Omer W. Franklin, Jr., General Counsel State Bar, George E. Hibbs, Assistant General Counsel State Bar, for State Bar of Georgia.
The respondent failed to file a timely answer, and the special master denied the respondent’s motion for an extension of time for his answer and a continuance of the hearing, made pursuant to Rule 4-212 (a), on the ground that no affidavit of an attending physician supporting the respondent’s claim of illness was provided with the motion and a tendered, untimely answer.
The State Disciplinary Board adopted the special master’s findings that the respondent had admitted the charges by having failed to file a timely answer, as provided in Rule 4-212 (a), and that he had not presented any mitigating evidence. The board recommended that the respondent be suspended from the practice of law for a period of 24 months.
The recommendation of the board is approved and adopted. It is ordered that the suspension of Clifford J. Bond III, from membership in the State Bar of Georgia and the suspension of his license to practice law in the State of Georgia for 24 months commencing March 1, 1985, be approved for violations of Standards 21 and 44 of the Rules of the State Bar of Georgia.

Suspended for 24 months.


All the Justices concur, except Smith, J., not participating.